Name: Commission Implementing Decision (EU) 2015/838 of 28 May 2015 amending Implementing Decision 2014/909/EU by extending the period of application of the protection measures in relation to the small hive beetle in Italy (notified under document C(2015) 3558) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  regions of EU Member States;  agricultural activity;  environmental policy
 Date Published: 2015-05-29

 29.5.2015 EN Official Journal of the European Union L 132/86 COMMISSION IMPLEMENTING DECISION (EU) 2015/838 of 28 May 2015 amending Implementing Decision 2014/909/EU by extending the period of application of the protection measures in relation to the small hive beetle in Italy (notified under document C(2015) 3558) (Only the Italian text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision 2014/909/EU (3) established certain protective measures following a notification by Italy on 11 September 2014 of the presence of the small hive beetle (Aethina tumida) in the regions of Calabria and Sicily. (2) Implementing Decision 2014/909/EU is applicable until 31 May 2015. However, as the inspections and epidemiological investigations as specified in Implementing Decision 2014/909/EU as well as the active surveillance as regards the occurrence of the small hive beetle in the concerned Italian regions are not completed, the epidemiological situation has not been established yet, despite of the lack of occurrences since last December. (3) Therefore, in light of this transitory situation and pending further information on the ongoing surveillance, it is necessary to prolong the application of the measures provided for in Implementing Decision 2014/909/EU until the expected end of the current beekeeping season in those regions at the end of November 2015. (4) Implementing Decision 2014/909/EU should be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Article 4 of Implementing Decision 2014/909/EU is replaced by the following: Article 4 This Decision shall apply until 30 November 2015. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 28 May 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision 2014/909/EU of 12 December 2014 concerning certain protective measures with regard to confirmed occurrences of the small hive beetle in Italy (OJ L 359, 16.12.2014, p. 161).